FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 1, 2022

                                    No. 04-21-00450-CV

                       INTEGRITY PAIN MANAGEMENT, PLLC,
                              Appellant/Cross-Appellee

                                             v.

              DAVIS & ASSOCIATES MEDICAL CONSULTANTS, LLC,
                            Appellee/Cross-Appellant

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-23848
                          Honorable Aaron Haas, Judge Presiding


                                      ORDER
       Appellant's Second Motion for Extension of Time to File Brief is GRANTED. The
appellant's brief is due on or before April 1, 2022. No further extensions absent extenuating
circumstances.


                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court